Citation Nr: 1705776	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-49 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the feet.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.
  
4.  Entitlement to service connection for loss of use of a creative organ.

[The Veteran's claim of entitlement to waiver of overpayment in the amount of $1,046.00 is the subject of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Michigan Department of Military and Veteran's Affairs




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to July 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2006, the RO denied a claim for service connection for residuals of a cold injury.  In December 2013, the RO denied claims for service connection for diabetes mellitus, hypertension, and loss of use of a creative organ.  The Veteran has appealed all of the denials of his claims for service connection.

In May 2016, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge.  Due to technical difficulties, a copy of the hearing transcript is unavailable, and has not been associated with the claims file.  In July 2016, the Veteran was advised that the transcript of his hearing could not be obtained, and that he had a right to another hearing.  However, in August 2016, the Veteran stated that he did not desire another hearing.  

On November 9, 2016, VA received a power of attorney (VA Form 21-22) in favor of the Michigan Veterans Affairs Agency, in place of Disabled American Veterans.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder has been raised by the record in a January 2017 statement (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, hypertension, and loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of cold injuries to the feet are related to his service.  


CONCLUSION OF LAW

Residuals of cold injuries to the feet were caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he sustained frostbite to his feet during service in Korea in the winter of 1954, and that he was treated in the field.  See Veteran's claim (VA Form 21-526), received in October 2005.

In October 2005, the Veteran filed his claim.  In May 2006, the RO denied the claim.  The Veteran has appealed.  

The Board notes that in a February 2009 rating decision, the RO indicated that this claim was first denied in May 2006, and the RO denied the claim using a "new and material" analysis.  However, a review of the claims file shows that a timely notice of disagreement to the RO's May 2006 decision was received in February 2007.  In In November 2009, the RO re-issued a statement of the case in which it corrected its error, and recharacterized the issue as one of direct service connection.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's personnel records, show that he served in Korea between February 1954 and March 1955, and that his awards include the Korean Service Medal.  

The Veteran's service treatment records show that upon entrance into service, he was noted to have bilateral pes planus, alternatively characterized in two different reports as second-degree, and third-degree.  The remainder of the service treatment records did not show any relevant complaints, treatment, or diagnoses.  A separation examination report is not of record. 

As for the post-service medical evidence, private treatment reports, dated in 2010, show that the Veteran reported a history of a frostbite injury to the feet in 1953 while in Korea.  He was noted to have bilateral onychocryptotic feet, with a left hallux INB (nerve block), and r/o (rule out) peripheral vascular disease.  The examiner noted that the Veteran's peripheral vascular disease in his feet "can be related to frost bite while in Korea."

A report from a VA physician, Dr. N.C., dated in March 2007, notes that the Veteran has a history of frost bite to his feet.  

A report from a private physician, Dr. A.M., dated in March 2007, notes a history of frost bite of both feet "which occurred during his service in the Korean war."  

A VA neurology consultation report, dated in July 2014, authored by Dr. J.H., states that the Veteran came to the neurology clinic for left lower extremity pain numbness and tingling involving the distal digits.  He was noted to have "neuropathy secondary to frost bite episode," and a previous history of frost bite, that is "likely contributing to his present concerns."  It was noted that he "is already taking Tramadol."  

A statement from Dr. J.H., dated in July 2014, shows that he states that the Veteran has increased foot pain and an atypical distribution that crosses multiple nerves but is the same pattern of his past frostbite.  He concludes, "Given the pattern, it is very likely that the residuals from past frostbite injury is a major contributor to this pain."

An August 2014 VA aid and attendance or housebound examination report notes that the Veteran has a medical history that includes peripheral vascular disease.
 
A March 2015 VA aid and attendance or housebound examination report notes, "A review of his neurology records showed that this is from neuropathy secondary to a frost bite."  The assessment notes neuropathy secondary to frost bite episode, that the Veteran has previous history of frost bite, and that it is "likely contributing to his present concerns."  

The Board finds that service connection for residuals of cold injuries to the feet is warranted.  The Veteran is shown to have served in Korea for over a year with the Marine Corps, and his claimed exposure to cold weather is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (b) (West 2014 & Supp. 2105).  The medical evidence shows that a private physician, and two VA examiners, have concluded that the Veteran has residuals of frost bite to his feet that are due to his service.  There is no contrary, countervailing opinion of record.  The Board therefore finds that the evidence is at least in equipoise as to whether his currently shown bilateral foot disorders are related to his service, and that affording the Veteran the benefit of all doubt, that service connection for residuals of frost bite to the feet is warranted. 

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for residuals of a cold injury to the feet is granted.  


REMAND

With regard to the claims for diabetes mellitus, hypertension, and loss of use of a creative organ, the Veteran asserts that during service in Korea, his duties included spraying a pesticide that may have been dichlorodiphenyltrichloroethane (DDT) around the perimeter of his base.  He argues that his exposure to pesticides during service may have caused damage to his arteries and veins, and low blood sugar, such that service connection is warranted.  He also argues that he may have the claimed disabilities due to exposure to contaminated drinking water at Camp Lejeune.

With regard to the claim for loss of use of a creative organ, the Veteran has specifically argued that he was unable to conceive prior to age 40, and indicated that his claim is based on infertility.  However, the RO has characterized the claim somewhat more broadly as "loss of use of a creative organ."

A review of the Veteran's personnel file shows that he served with H&S (headquarters and supply) Battery, 10th Marine Regiment, 2nd Marine Division CLNC (Camp Lejeune, North Carolina), between March 13, 1955 and July 23, 1955.  It therefore appears that he had duty at Camp Lejeune for a period of more than 30 days, and, he is therefore presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014 & Supp. 2015); Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011) (rescinded).  

The Board notes that the RO denied the claims, in part, on the basis that the Veteran served at Camp Lejeune after 1953.  However, VA's Adjudication Procedure Manual (VBA Manual M21-1), III.iii.2.E.7.a. states that Veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, between August 1953 and December 1987 were potentially exposed to contaminants present in the base's water supply (emphasis added).

The post-service medical evidence includes private reports, dated in 2003, which note an above-normal  PSA (prostate-specific antigen), and that the Veteran's medications included Flomax.  Subsequently-dated VA progress notes show that the Veteran was prescribed Viagra.  See e.g., report, dated in March 2010.  In 2011, he was treated for urinary retention , and was noted to have a high PSA.  A December 2014 report notes treatment for a large prostate with hematuria, and that he had an elevated PSA.  

With regard to the claims for hypertension and diabetes mellitus, the post-service medical evidence includes private reports, dated in 2003, which note hypertension, and DM (diabetes mellitus) "out of control."

A statement from Dr. A.M., dated in August 2008, shows that he states that during service, the Veteran was near the DMZ (demilitarized zone), and that he was involved in the use of DDT with no protection from respiratory exposure, and that he was also subject to skin contact with DDT. 

The Veteran has submitted a number of articles which indicate inter alia that DDT was used during the Korean War to delouse American troops, and that exposure to DDT may adversely affect sperm counts.  He has also submitted a report from the internet indicating that DDT was used during the Korean War.

An August 2014 VA aid and attendance or housebound examination report notes that the Veteran has a medical history that includes hypertension.

None of the claimed conditions are specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 U.S.C.A. § 1710 and 38 C.F.R. § 17.400.  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are specific procedures in effect for the development and adjudication of claims related to exposure to contaminated drinking water at Camp Lejeune.  See VA Adjudication Procedure Manual, (VBA Manual M21-1) III.iii.2.E.7 and IV.ii.1.I. (15)-(17), and for claims related to exposure to herbicides in this case (i.e., other than the Republic of Vietnam, Korean DMZ, or Thailand).  See VBA Manual M21-1, IV.ii.1.H.7.a. (the Board notes that as the Veteran's service in Korea was prior to 1968, the provisions at VBA Manual M21- 1, IV.ii.1.H.4.a. are not for application).  

It does not appear that the relevant VBA Manual M21-1 provisions have been complied with.  More specifically, overall, it does not appear that an attempt has been made to obtain details about the Veteran's location, duties, and length of service involving the claimed exposures.  Id.  On remand, the development mandated by VBA Manual M21-1 for claims based on exposure to herbicides (other than the Republic of Vietnam, Korean DMZ, or Thailand), and exposure to contaminated drinking water at Camp Lejeune, should be complied with.  

Furthermore, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's service in Korea, and at Camp Lejeune, and the evidence of current disability, the Veteran should be afforded examinations for the claimed conditions, to include obtaining etiological opinions.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain all information from the Veteran as required by VBA Manual M21-1 for the development of his claims, which include assertions of exposure to herbicides during service in Korea between February 1954 and March 1955, and exposure to contaminated drinking water at Camp Lejeune between May and July of 1955.

2.  After completion of the above, attempt to verify the Veteran's claimed exposure to herbicide agents.

3.  After completion of the development discussed in the first two paragraphs of this remand, schedule the Veteran for an examination(s) to determine the nature, extent and etiology of any diabetes mellitus, hypertension, and loss of use of a creative organ (claimed as infertility).  

The examiner(s) should be provided with information about the circumstances of the Veteran's service at Camp Lejeune, as well as any verified exposure to herbicides during service in Korea, and must be provided with the materials mandated at VBA Manual M21-1, IV.ii.1.I.17.a. ("Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune").

The examiner(s) is/are asked to determine whether the Veteran currently has diabetes mellitus, hypertension, and/or loss of use of a creative organ, to include infertility.  If any relevant disability is diagnosed, the examiner(s) is/are requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, hypertension, and/or loss of use of a creative organ (as applicable) began in service, or is causally related to service, specifically to include as due to exposure to contaminated drinking water at Camp Lejeune, or, if verified, due to exposure to herbicides.  Why or why not? 

4.  Then, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


